Citation Nr: 0820970	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the appellant perfected a timely appeal as to a 
January 2004 rating decision that denied service connection 
for hepatitis C.

2.  Whether new and material evidence to reopen a claim for 
service connection for hepatitis C has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 letter decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, notifying the 
appellant that his July 2005 substantive appeal (VA Form 9) 
to a January 2004 rating decision denying service connection 
for hepatitis C was untimely.  

This appeal also arises from a December 2005 rating action of 
the RO which denied the veteran's petition to reopen his 
claim for service connection for hepatitis C.

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  A September 2007 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in October 2007.  The appellant 
subsequently cancelled the scheduled hearing.  As the 
appellant has not requested that the hearing be rescheduled, 
the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2007). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The appellant's substantive appeal (VA Form 9) was 
received in July 2005, over 60 days after issuance of the 
statement of the case and over one year from the January 2004 
rating decision which denied service connection for hepatitis 
C.

3.  In a January 2004 rating decision, the RO granted the 
veteran's petition to reopen his claim for service connection 
for hepatitis C and denied an award of service connection on 
the merits; although notified of the denial, the veteran 
failed to timely perfect an appeal of this decision.

4.  Evidence associated with the claims file since the RO's 
January 2004 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for hepatitis C, nor does it 
raise a reasonable possibility of substantiating the claim 
for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The appellant did not perfect a timely appeal as to the 
January 2004 rating decision that denied service connection 
for hepatitis C.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.302, 20.303, 20.305 (2007).

2.  The January 2004 RO rating decision that denied the 
veteran's claim for service connection for hepatitis C is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

3.  New and material evidence has not been received and a 
claim of entitlement to service connection for hepatitis C, 
may not be reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the veteran's untimely July 2005 substantive 
appeal was considered a petition to reopen his claim for 
service connection for hepatitis C.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2005.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

A review of the August 2005 VCAA notice letter shows the RO 
identified the basis for the denial of service connection in 
a prior decision and generally provided notice that described 
what evidence would be necessary to substantiate that element 
or elements required to establish the service connection 
claim that were found insufficient in the previous denial.  
The Board finds the notice requirements pertinent to the 
issue of reopening the claim have been met.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

The Board also notes that the provisions of the VCAA are not 
applicable to the first claim on appeal.  The timeliness of a 
substantive appeal is a jurisdictional matter and is governed 
by the interpretation of law, and not on the underlying facts 
or development of the facts.  In such a case, the VCAA has no 
application.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


Untimely Substantive Appeal
 Laws and Regulations

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the one year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a substantive appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

Factual Background and Analysis

The veteran requested service connection for hepatitis C in 
July 2003.  In an August 2003 rating decision, the RO denied 
service connection for hepatitis C and the veteran was so 
informed on August 29, 2003.  In September 2003, the veteran 
informed the RO that he never received a hepatitis risk 
factors questionnaire and the RO sent the veteran a duty-to-
assist letter providing him with that questionnaire and 
giving him 12 months within which to provide further evidence 
of his claim.  In October 2003, the veteran submitted the 
completed risk factors questionnaire, which the RO 
interpreted as a petition to reopen his claim for service 
connection for hepatitis C.  In a January 2004 rating 
decision, the RO granted the veteran's petition to reopen his 
claim for service connection for hepatitis C, but denied the 
claim on the merits.  The veteran was notified of this 
decision by a letter dated January 17, 2004.  The veteran's 
NOD was timely filed in September 2004, and a SOC was issued 
in January 2005.  However, a response to the SOC in the form 
of a substantive appeal was not received until July 2005.  
This was well outside the time requirements noted in 38 
C.F.R. § 20.902.  The veteran did not request an extension of 
time within which to file a substantive appeal for good 
cause.

In the present case, the veteran was properly notified of the 
jurisdictional problem in a letter dated in August 2005, and 
he was afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.  In 
September 2005, the veteran responded with a NOD and 
following the issuance of a SOC in August 2006, he submitted 
a VA Form 9 (substantive appeal) in September 2006 responding 
to the RO's adjudication of the untimely substantive appeal 
issue.  In the September 2005 NOD, the veteran contended that 
he had requested the RO to obtain military records from his 
former unit or battalion which the RO had not obtained by the 
time it issued the January 2005 SOC, and that he did not file 
the substantive appeal until July 2005 when he had obtained 
those records he sought with the help of a congressional 
office.  His April 2006 VA Form 9 refers to unit activity 
logs showing an attack and the number of wounded.

The Board must dismiss the claim received in July 2003 on the 
basis that a timely substantive appeal was not received 
regarding the issue of service connection for hepatitis C as 
decided in the January 2004 rating decision.  The unit and 
battalion information that the veteran alleged delayed his 
appeal, while perhaps relevant to another claim, was not 
evidence relevant to showing that he had incurred hepatitis C 
while in service.  Absent a timely substantive appeal, or a 
timely request for an extension of time for submission, the 
Board is without jurisdiction to adjudicate the claim, and 
the appeal in this matter must be dismissed.  38 C.F.R. 
§ 20.101.  The law and regulations are controlling.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



New and Material Evidence 
Law and Regulations

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a January 2004 rating decision, the RO granted the 
veteran's petition to reopen his claim for service connection 
for hepatitis C, but denied the service connection claim on 
the merits noting that hepatitis C was not incurred in or 
aggravated by military service.  Evidence of record included 
the veteran's service personnel records, showing service in 
the Republic of Vietnam from January 1969 to January 1970; 
service treatment records, including a July 1968 induction 
physical examination noting identifying body marks, scars and 
tattoos; and a May 1971 discharge examination showing many 
tattoos on both arms; a hepatitis risk factors questionnaire 
submitted in October 2003 in which the veteran denied any 
blood transfusions; signed statements by two high school 
friends attesting they and the veteran received tattoos when 
18 years old before the veteran went into service; private 
medical records from Dr. J.W. dated from May 1997 to July 
2003 showing treatment of the veteran for hepatitis C since 
1995; a letter from Dr. J.W. dated in July 2003 in which Dr. 
J.W. stated that it was possible that the veteran contracted 
hepatitis C while in Vietnam; and VA medical records from May 
2003 to June 2003 showing no treatment for hepatitis C.

Although notified of the January 2004 denial, the veteran did 
not timely perfect an appeal (see discussion above).  As 
such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

This appeal arises from the RO's December 2005 denial of the 
veteran's subsequent petition to reopen his claim for service 
connection for hepatitis C.  

Evidence added to the claims file since the January 2004 
denial includes VA medical records from November 2003 to 
December 2005 that do not show treatment for hepatitis C; a 
general history of the 8th Engineer Battalion for 1969, which 
does not show that the veteran was exposed to risk factors 
for hepatitis C; and statements from the veteran that appear 
to be related to another claim involving a right arm wound.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes of 
reopening the claim for service connection for hepatitis C, 
as none of the evidence addresses the basis for the January 
2004 denial based on a lack of evidence in service treatment 
records showing a blood transfusion, or treatment for a 
shrapnel wound, or exposure to known risk factors for 
hepatitis C while in service.

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
January 2004 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, new evidence added to the record clearly does not 
include any findings of in-service complaints, treatment, or 
diagnosis or identification of risk factors for a hepatitis C 
disability, which was the basis for the prior determination.  
The new evidence also does not include competent evidence 
relating the post-service diagnosis of a hepatitis C 
disability to any event, injury, or disease in service.

Further, unsupported lay statements from the veteran, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim where, as here, the claim turns on a medical 
matter.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for hepatitis C has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
January 2004 denial of the claim for service connection for 
hepatitis C remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


ORDER

A timely appeal regarding the January 2004 rating decision 
that denied service connection for hepatitis C was not 
received and this claim is denied.

Subsequent to January 2004, new and material evidence was not 
received to reopen a claim for service connection for 
hepatitis C; the appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


